CHAMBERS, Circuit Judge
(dissenting) :
Rocky Point (Puerto Peñasco), Sonora, is a little fishing village. Most of the travel in Sonora in and out of Lukeville is to Rocky Point. Between Lukeville-Sonoita and Rocky Point there is nothing but cattle country. At Rocky Point there is the fishing camp and an interesting water desalting plant. As Quinn passed into Arizona, there was no indication that he had been fishing, had gone to Rocky Point to inspect the desalting plant, that he had been studying the geological formations south'of Luke-ville, or attending the cattle of the region. There was no reason to believe he had been visiting residents of Mexico in Sonoita.
Quinn’s loitering at the Lukeville bar alone for about 45 minutes at midnight before proceeding northward was a very, very suspicious circumstance which justified further inquiry.
When the car was stopped at 2:15 a.m., one hour and 50 minutes later, and he was found with three new companions and a suitcase in the passenger area of the car, obviously visible from outside the car, I think there was probable cause to believe that Quinn had picked up confederates (smugglers) who had walked *137across the line east or west of Lukeville with their wares, avoiding inspection at the Lukeville gate. It was obvious that they already had known each other.
Given the same facts as we have here, I would guess that 99 out of 100 times one would find smuggled contraband. I would say that is enough for probable cause. The majority just fails to take into account the utter loneliness of the area. As I see it, the majority applies a rule we would apply if Quinn’s crossing had occurred at San Diego and his car had been stopped again 23 miles north, all in an urbanized area. In such a crossing, the innocent things the later acquired passengers could have been doing would be limitless.
It taxes my imagination to believe that Quinn’s passengers could reasonably have been thought to have been picked up as plain hitchhikers on Highway 85 at about 1:30 a.m. with a suitcase or that Quinn had picked them up over at the national monument campground at that time of night after a harmless visit or that there was any other innocent probability.
Absolute certainty is not required. Thus, I dissent.
ORDER
PER CURIAM.
The petition for a rehearing is denied. Judge Chambers voted in favor of a rehearing.
Pursuant to Rule 35(b) of the Federal Rules of Appellate Procedure, and to the request of Judge Chambers, the suggestion that the case be reheard by the court sitting in banc was transmitted to all of the judges of the court who are in regular active service. A majority of the court voted to reject the suggestion of a hearing in banc. Judges Chambers and Carter desire to have their votes in favor of a rehearing in banc recorded. The suggestion of a rehearing in banc is rejected.